DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/12/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1-6, 11-13, 15-19, 33 and 35-39 are pending.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-13, 15-19, 33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Baum US 640,860 in view of Allora US 6,398,050 B1, and Osti US 2003/0141273 A1 and Muter GB 2289252 A and evidenced by Choi US 2014/0332495A1, herein after referred to as Baum, Allora, Osti, Muter and Choi.
Regarding claim 1 Baum discloses a method of packaging a beverage, the method including: 
forming a beverage container (Figs. 1-3) having a body (1 main body portion, Figs. 1 and 3) defining an internal volume for a single-serve of a beverage (Figs. 1-3), the body having a mouth (top opening shown near 12 in Fig. 3) at a first end for drinking the beverage from the beverage container and a stem (narrow portion shown near 9 in Fig. 1) having a filling opening at a second end (opening between 11 and 5 in Fig. 1); 
attaching a removable seal (14 dome shaped portion, Fig. 1) to the mouth of the beverage container, the seal configured to protrude into the internal volume of the body (Fig. 1);
filling the interior volume of the beverage container via the filling opening (container is adapted to be used as a drinking cup, thus it has to be filled with a drink in order to be a drinking cup); 
wherein the filling opening and the stem adjacent to the filling opening are narrower than the mouth to control a headspace formed at the filling opening (Figs. 1 and 3 this controls the headspace as the container can only be filled to a certain level and still allow the closure to be fully seated); and 
sealing the filling opening (5 screw threaded stopper, Fig. 1) using a removable base closure (3 base is removable from beverage container via threads and is a part of the sealing part 5) and the base closure (3) being configured to stabilize the beverage container once the base closure (3) is attached to the stem (Figs. 2-3).
Baum lacks a base closure having a first portion with a side wall and height configured to extend through the filling opening and into the stem which displaces air as the base closure is inserted into the stem, the base closure having a second portion with an exterior height greater than a majority of the height of the first portion said first portion and said second portion of the base closure defining a receiving opening to receive an end of the stem therebetween, the base closure being non-threaded and configured to stabilize the beverage container once the base closure is attached to the stem and the removable seal including a tab,
Allora teaches a beverage container that can be used as a cup (Figs. 1-2) that has a filling opening (smaller diameter opening 24, Figs. 1-2) that is sealed by a closure (16 end cap, Figs. 1-4) that is inserted in the base part, shown in Fig. 2, configured to extend through the filling opening and into the stem and reduces headspace as the air in the stem in replaced by the closure (16, Figs. 1-2) and the base closure having a second portion (14 cap, Fig. 2 shown by broken lines) with an exterior height (shown near lower 34, Fig. 2) greater than a majority of the height of the first portion (height of the first portion and the second portion are of equal height, thus the second portion is greater than a majority of the height of the first portion) said first portion and said second portion of the base closure defining a receiving opening to receive an end of the stem therebetween (Figs. 1-2) and a second portion of the base closure that has a non-threaded connection to the stem and configured to stabilize the beverage container once the base closure is attached to the stem (36 non-circular opening, Figs. 1-3 where the second portion of the base closure attaches to the stem is non-threaded).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the closure for the filling opening of the beverage container of Baum to include the sealing member that is configured to be inserted through the filling opening and into the stem that displaces air with a first height portion and a second height portion that is more than half the height of the first portion and is non-threaded as taught by Allora as it is well known in the art and would yield predictable results. Additionally, a sealing member that is inserted into the stem would help with the stability of the device when it has been inverted and provide a more robust seal against leaks.
	Choi represents evidence that threaded (screw-tap) and press-fitting (paragraph [0057]) were art-recognized equivalent structures for connecting.  Therefore, because these two connection types were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a non-threaded connection for threaded connections on both portions of the base closure.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.
	Baum as modified lacks the sidewall of the first portion of the base closure being tapered and smooth along an entirety of the height of the sidewall of the first portion.
	Osti teaches a first portion (52 tapered stopper) that has a sidewall and a height configured to extend through an opening (Fig. 1 and 2) the sidewall of the first portion (52) being tapered and smooth along the entirety of the height of the sidewall (Figs. 1-2, paragraph [0023] lines 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the first portion to include a tapered and smooth sidewall as taught by Osti as doing so is well known in the art and would yield predictable results. Additionally, a tapered and smooth sidewall on the first portion would facilitate insertion of the first portion into the filling opening (paragraph [0031], lines 4-6).
Muter teaches a removable seal (19 cover member) attached to the mouth (12 rim) of a beverage container (10 body) configured to protrude into the internal volume of the body (21 central portion) and includes a tab (23 graspable tab).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the removable seal of Muter in the modified Baum as doing so is well known in the art and would yield predictable results. Additionally, the removable seal with a tab as taught by Muter would allow the user to easily peel the seal away from the mouth portion when the user is ready to access the beverage.
Regarding claim 2 Baum as modified discloses the method of claim 1, and further discloses selecting a base closure configured to adjust a volume of air in the headspace (the closure that extends through the opening and into the stem will adjust the volume of air in the headspace as it is replaced by the closure).
Regarding claim 3 Baum as modified discloses the method of claim 2, and further discloses wherein the selection of the base closure is based at least in part on the size of the stem (the selection of the base closure is based at least in part on the size of the stem because the closure is sized to fit into the stem).
Regarding claim 4 Baum as modified discloses the method of claim 1, and further discloses wherein the selection of the base closure included selecting a base closure that is a plug configured to extend through the filling opening and into the stem (Figs. 1-2 Allora).
Regarding claim 5 Baum as modified discloses the method of claim 1, and further discloses permanently sealing the filling opening with the base closure (the opening of the closure is based on the user’s desire, line 70, and if the user does not desire to open the filling opening then it is permanently sealed).
Regarding claim 6 Baum as modified discloses the method of claim 1, and further discloses wherein the step of attaching the seal includes attaching a seal (19 Muter) that is formed as a punt configured to provide a chamber inside the mouth of the container (chamber will be similar to Fig. 1 of Baum as the sealing member of Muter has the same shape).
Regarding claim 11 Baum discloses a beverage container that can be used as a cup (Figs. 1-3) comprising: 
a body (main body portion, Figs. 1 and 3) defining an internal volume for a single-serve of a beverage (Col. 1, line 18), the body has a mouth (top opening shown near 12 in Fig. 3) at a first end having a removable seal (14 dome shaped portion, Fig. 1) for drinking the beverage from the container and a stem (narrow portion shown near 9 in Fig. 1) having a filling opening at second end (opening between 11 and 5 in Fig. 1); 
wherein the removable seal (14) protrudes inwardly (domed shaped) into the internal volume defining a non-fillable volume (Fig. 1) and the filling opening is sealed by a base closure on the stem after filling (5 screw threaded stopper and 3 base, Figs. 1-3), and the filling opening and the stem adjacent to the filling opening are narrower than the mouth (Figs. 1-3), the base closure (5 and 3) being configured to stabilize the beverage container once the base closure is attached to the stem;
wherein the internal volume is substantially equal to a volume of the single-serve of beverage (Col. 1 line 18) in combination with the non-fillable volume defined by the removable seal.
Baum lacks a base closure having a first portion with a sidewall and a height configured to extend through the filling opening and into the stem which adjust the headspace as the base closure is inserted into the stem, the base closure having a second portion with an exterior height greater than a majority of the height of the first portion said first portion and said second portion of the base closure defining a receiving opening to receive an end of the stem therebetween, the base closure being non-threaded and configured to stabilize the beverage container once the base closure is attached to the stem and the removable seal including a tab.
Allora teaches a beverage container that can be used as a cup (Figs. 1-2) that has a filling opening (smaller diameter opening 24, Figs. 1-2) that is sealed by a closure (16 end cap, Figs. 1-4) that is inserted in the base part, shown in Fig. 2, configured to extend through the filling opening and into the stem and reduces headspace as the air in the stem in replaced by the closure (16, Figs. 1-2) and the base closure having a second portion (14 cap, Fig. 2 shown by broken lines) with an exterior height (shown near lower 34, Fig. 2) greater than a majority of the height of the first portion (height of the first portion and the second portion are of equal height, thus the second portion is greater than a majority of the height of the first portion) said first portion and said second portion of the base closure defining a receiving opening to receive an end of the stem therebetween (Figs. 1-2) and a second portion of the base closure that has a non-threaded connection to the stem and configured to stabilize the beverage container once the base closure is attached to the stem (36 non-circular opening, Figs. 1-3 where the second portion of base closure attaches to the stem is non-threaded).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the closure for the filling opening of the beverage container of Baum to include the sealing member that is configured to be inserted through the filling opening and into the stem that displaces air with a first height portion and a second height portion that is more than half the height of the first portion as taught by Allora as it is well known in the art and would yield predictable results. Additionally, a sealing member that is inserted into the stem would help with the stability of the device when it has been inverted and provide a more robust seal against leaks.
Choi represents evidence that threaded (screw-tap) and press-fitting (paragraph [0057]) were art-recognized equivalent structures for connecting.  Therefore, because these two connection types were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a non-threaded connection for a threaded connection on both portions of the base closure.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.
	Baum as modified lacks the sidewall of the first portion of the base closure being tapered and smooth along an entirety of the height of the sidewall of the first portion.
	Osti teaches a first portion (52 tapered stopper) that has a sidewall and a height configured to extend through an opening (Fig. 1 and 2) the sidewall of the first portion (52) being tapered and smooth along the entirety of the height of the sidewall (Figs. 1-2, paragraph [0023] lines 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the first portion to include a tapered and smooth sidewall as taught by Osti as doing so is well known in the art and would yield predictable results. Additionally, a tapered and smooth sidewall on the first portion would facilitate insertion of the first portion into the filling opening (paragraph [0031], lines 4-6).
Muter teaches a removable seal (19 cover member) attached to the mouth (12 rim) of a beverage container (10 body) configured to protrude into the internal volume of the body (21 central portion) and includes a tab (23 graspable tab).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the removable seal of Muter in the modified Baum as doing so is well known in the art and would yield predictable results. Additionally, the removable seal with a tab as taught by Muter would allow the user to easily peel the seal away from the mouth portion when the user is ready to access the beverage.
Regarding claim 12 Baum as modified discloses the beverage container of claim 11, and further discloses wherein a headspace is formed within the filled container that is at least in part based on a size of the stem (head space is formed as the container can only be filled to a certain level and still allow the closure to be fully inserted into the stem).
Regarding claim 13 Baum as modified discloses the beverage container of claim 11, and further discloses, wherein a headspace is formed within the filled container that is at least in based on a configuration of the base closure (headspace is formed as the container can only be filled to a certain level and still allow the closure to be fully inserted).
Regarding claim 15 Baum as modified discloses the beverage container of claim 12, and further discloses wherein the first portion comprises a plug (Figs. 1-2 Allora and Figs. 1-2 Osti).
Regarding claim 16 Baum as modified discloses the beverage container of claim 15 and further discloses wherein the plug has a tapered sidewall (Figs. 1-2 Osti) such that as the plug is inserted into the filling opening and air in the headspace is displaced from the stem (Fig. 2 Allora). 
Regarding claim 17 Baum as modified discloses the beverage container of claim 11, and further discloses wherein the removable seal (19 Muter) comprises a punt (Fig. 1 formed as a punt and will be similar to Fig. 1 of Baum as the sealing member of Muter has the same shape).
Regarding claim 18 Baum as modified discloses the beverage container of claim 17, and further discloses wherein the punt (19) extends into the internal volume of the beverage container (Fig. 1 Muter).
Regarding claim 19 Baum as modified discloses the beverage container of claim 17, and further discloses wherein the punt (19) is configured to provide a chamber inside the mouth of the container (chamber will be similar to that shown between 14 and 3 in Fig. 1 of Baum as the sealing member of Muter has the same shape).
Regarding claim 33 Baum discloses a beverage container (Figs. 1-3) comprising: 
a body (main body portion, Figs. 1 and 3) having a stem (narrow portion shown near 9 in Fig. 1) and a pair of openings (top opening shown near 12 in Fig. 3 and opening between 11 and 5 in Fig. 1) disposed at opposing ends thereof, a first opening (top opening shown near 12 in Fig. 3) of the pair being larger than a second opening of the pair (opening between 11 and 5 in Fig. 1),
the body and stem together defining an internal volume that is fillable through the stem with a beverage (volume shown in the interior of Figs. 1 and 3),
wherein the first opening is sealed by a removable seal (14) configured to protrude into the internal volume of the body (Fig. 1) and the second opening is sealed by a base closure (5 and 3), such that the seal and the base closure together reduce the headspace in the body (headspace is reduced as the first closure protrudes into the internal volume and is less than a container with a closure that does not protrude into the internal volume as the container can only be filled to a certain level and still allow the closure to be fully seated), 
the base closure (3 and 5) being configured to stabilize the beverage container once the base closure is attached to the stem (Figs. 2 and 3).
Baum lacks a base closure having a first portion with a sidewall and a height configured to extend, the base closure having a second portion with an exterior height greater than a majority of the height of the first portion said first portion and said second portion of the base closure defining a receiving opening to receive an end of the stem therebetween, the base closure being non-threaded and configured to stabilize the beverage container once the base closure is attached to the stem and the removable seal including a tab.
Allora teaches a beverage container that can be used as a cup (Figs. 1-2) that has a filling opening (smaller diameter opening 24, Figs. 1-2) that is sealed by a closure (16 end cap, Figs. 1-4) that is inserted in the base part, shown in Fig. 2, configured to extend into the stem and reduces headspace as the air in the stem in replaced by the closure (16, Figs. 1-2) and the base closure having a second portion (14 cap, Fig. 2 shown by broken lines) with an exterior height (shown near lower 34, Fig. 2) greater than a majority of the height of the first portion (height of the first portion and the second portion are of equal height, thus the second portion is greater than a majority of the height of the first portion) said first portion and said second portion of the base closure defining a receiving opening to receive an end of the stem therebetween (Figs. 1-2) and a second portion of the base closure that has a non-threaded connection to the stem and configured to stabilize the beverage container once the base closure is attached to the stem (36 non-circular opening, Figs. 1-3 where the second portion of the base closure attaches to the stem is non-threaded).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the closure for the filling opening of the beverage container of Baum to include the sealing member that is configured to be inserted into the stem that displaces air with a first height portion and a second height portion that is more than half the height of the first portion as taught by Allora as it is well known in the art and would yield predictable results. Additionally, a sealing member that is inserted into the stem would help with the stability of the device when it has been inverted and provide a more robust seal against leaks.
	Choi represents evidence that threaded (screw-tap) and press-fitting (paragraph [0057]) were art-recognized equivalent structures for connecting.  Therefore, because these two connection types were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a non-threaded connection for a threaded connection on both portions of the base closure.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.
	Baum as modified lacks the sidewall of the first portion of the base closure being tapered and smooth along an entirety of the height of the sidewall of the first portion.
	Osti teaches a first portion (52 tapered stopper) that has a sidewall and a height configured to extend through an opening (Fig. 1 and 2) the sidewall of the first portion (52) being tapered and smooth along the entirety of the height of the sidewall (Figs. 1-2, paragraph [0023] lines 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the first portion to include a tapered and smooth sidewall as taught by Osti as doing so is well known in the art and would yield predictable results. Additionally, a tapered and smooth sidewall on the first portion would facilitate insertion of the first portion into the filling opening (paragraph [0031], lines 4-6).
Muter teaches a removable seal (19 cover member) attached to the mouth (12 rim) of a beverage container (10 body) configured to protrude into the internal volume of the body (21 central portion) and includes a tab (23 graspable tab).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the removable seal of Muter in the modified Baum as doing so is well known in the art and would yield predictable results. Additionally, the removable seal with a tab as taught by Muter would allow the user to easily peel the seal away from the mouth portion when the user is ready to access the beverage
Regarding claim 35 Baum as modified discloses the beverage container of claim 33, and further discloses wherein said receiving opening includes a tapered sidewall (the receiving opening between the first and second portion created by the caps 14 and 16 of Allora has a tapered sidewall as the side wall of the first portion 16 is tapered. Tapered being diminish or reduce in thickness toward one end and as shown in Fig. 3 of Allora that thickness towards the top end is reduced compared to the bottom end).
Regarding claim 36 Baum as modified discloses the beverage container of claim 35, and further discloses wherein said tapered sidewall is a sidewall of said first portion (Figs. 1-3 Allora).
Regarding claim 37 Baum as modified discloses the beverage container of claim 11, and further discloses wherein said receiving opening includes a tapered sidewall (the receiving opening between the first and second portion created by the caps 14 and 16 of Allora has a tapered sidewall as the side wall of the first portion 16 is tapered. Tapered being diminish or reduce in thickness toward one end and as shown in Fig. 3 of Allora that thickness towards the top end is reduced compared to the bottom end).
Regarding claim 38 Baum as modified discloses the beverage container of claim 37, and further discloses wherein said tapered sidewall is a sidewall of said first portion (Figs. 1-3 Allora).
Claim(s) 39 is rejected under 35 U.S.C. 103 as being unpatentable over Baum, Allora, Osti, Choi and Muter as applied to claim 1 above, and further in view of Ekkert US 2012/0312818 A1, herein after referred to as Ekkert.
Regarding claim 39 Baum as modified discloses the beverage container of claim 33, and further discloses a flexible tab (23). Baum as modified is silent to the tab having a hinge.
Ekkert teaches a seal (14 liner) with a flexible tab (42 tab, Fig. 5) having a hinge (58 hinge line, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hinged tab as taught by Ekkert in Baum as modified as doing so is well known in the art and would yield predictable results. Additionally, the hinged tab prevents interference between the tab and the seal at the mouth of the container so as to keep the beverage sealed inside (paragraph [0041]).

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 1, 11 and 33 have been considered but are not persuasive. Applicant argues that the cited art does not disclose a tab, this is addressed by Muter as discussed in the rejections above. Additionally, the rejections above teach a press-fit configuration to modify the threaded configuration disclosed by Baum and thus the use of a tab is used in conjunction with a press fit and not a screwed on closure. Applicant argues the neither Baum nor Allora disclose or suggest a non-threaded base closure, Allora does disclose a second portion of the base closure that has a non-threaded connection to the stem and the press-fit is taught by Choi. Applicant argues a glass stopper will not work to prevent leakage or spillage absent an additional securement mechanism. The stopper of Baum is not required to be made from glass, and it is recognized as being within the level of ordinary skill in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice. Thus, the stopper of Baum would function properly with a press-fit configuration equally as well as it does with a threaded connection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735